                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                      (Bid Protest)

                                                     )
SPACE EXPLORATION                                    )
TECHNOLOGIES CORP.,                                  )
                                                     )
                       Plaintiff,                    )
                                                     )
               v.                                    )         No. 19-742 C
                                                     )         (Judge Griggsby)
THE UNITED STATES,                                   )
                                                     )
                       Defendant.                    )
                                                     )
               and                                   )
                                                     )
UNITED LAUNCH SERVICES, LLC,                         )
BLUE ORIGIN, LLC, & ORBITAL                          )
SCIENCES CORP.,                                      )
                                                     )
                       Defendant-Intervenors.        )
                                                     )

                        DEFENDANT’S MOTION FOR EXTENSION
                    OF TIME TO FILE THE ADMINISTRATIVE RECORD

       Pursuant to Rules 6(b) and 6.1 of the Rules of the United States Court of Federal Claims,

defendant, the United States, respectfully requests an enlargement of time within which to file

the administrative record. We expect to be able to provide the CD-ROM to the Court (through

the night box) before midnight on Tuesday, June 11, 2019. However, we may not be able to

provide the CD-ROMs to counsel for the plaintiff and defendant-intervenors until Wednesday,

June 12, 2019 at noon. This extension is necessary because, although we have been diligently

preparing the record, we experienced some technical difficulties while preparing the documents

to file. And, as stated in our motion to extend, we expect to provide paper copes of the

administrative record to the Court on Friday, June 14, 2019.
       Although we have not been able to obtain consent of counsel for plaintiff or counsel for

defendant-intervenors for this motion due to the late notice of the technical difficulties, we note

that defendant’s motion to dismiss the complaint is due on Thursday, June 13, 2019, so plaintiff

is not prejudiced by the one-day delay in obtaining the CD-ROM.

        For these reasons, we respectfully request that the Court grant an enlargement of time

until tomorrow at noon to provide copies of the administrative record to all parties.



                                                   Respectfully Submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   ROBERT E. KIRSCHMAN, JR.
                                                   Director

                                                   /s/ Douglas K. Mickle
                                                   DOUGLAS K. MICKLE
 OF COUNSEL:                                       Assistant Director

 ERIKA WHELAN RETTA                                /s/ Tanya B. Koenig
 Air Force Legal Operations Agency                 TANYA B. KOENIG
 Commercial Law and Litigation Directorate         Trial Attorney
 AFLOA/JAQC                                        Commercial Litigation Branch
 Contract and Fiscal Law Division                  Civil Division
                                                   Department of Justice
 GREGORY YOKAS                                     P.O. Box 480, Ben Franklin Station
 Space and Missile Systems Center                  Washington, DC 20044
 Office of the Staff Judge Advocate                Tele: (202) 305-7587

 June 11, 2019                                     Attorneys for Defendant




                                                −2−
